DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants After-Final Consideration filed on March 22, 2021 and the Terminal Disclaimer filed on March 31, 2021. Claims 6 and 20 have been canceled. Claims 1, 7, 12 and 21 have been amended.  Claims 1-5, 7-19 and 21-22 are still pending and presented for further examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 7-19 and 21-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail determining a relevancy of the electronic message based, at least in part, on the time-related metadata; and wherein the relevancy of the electronic message is determined based, at least in part, on determining a determination that a time-sensitivity of the electronic message is associated with a date that: occurs prior to a current date; is on the current date; is after the current date; or is within a predetermined time period from the current date; wherein the time-sensitivity is automatically determined based, at least in part, on a time component associated with specified by an isolated object of the electronic message in combination with all the elements of the independent claims.
4.	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
April 1, 2021